Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth A. White, a federal inmate, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing, under 28 U.S.C. § 1915(e)(2)(B) (2012), White’s second amended complaint filed in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Owens, No. l:12-cv-07965 (S.D.W.Va. March 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.